


Exhibit 10.4
Greg Boyce NQSO Agreement
2014 Award (Double-Trigger)
2011 Plan




NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AGREEMENT (the “Agreement”), dated January 2, 2014 (the “Grant Date”), is
made by and between PEABODY ENERGY CORPORATION, a Delaware corporation (the
“Company”), and the undersigned employee of the Company or a Subsidiary (as
defined below) or an Affiliate (as defined below) of the Company (“Optionee”).
WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its $0.01 par value Common Stock (“Common Stock”);
WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and
WHEREAS, the Committee (as hereinafter defined), appointed to administer the
Plan, has determined that it would be to the advantage and best interest of the
Company and its stockholders to grant the non-qualified stock option provided
for herein to the Optionee as an incentive for increased efforts during his term
of office with the Company or its Subsidiaries or Affiliates, and has advised
the Company thereof and instructed the undersigned officers to issue said
Options;
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meaning specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 -     “Adjusted Exercise Price” shall mean the Exercise Price under
this Option that applies after a Change of Control for the purchase of
Substitute Shares. To the extent applicable, the Adjusted Exercise Price shall
be determined by the Committee pursuant to the Plan, and Sections 2.4 and 2.5
hereof.


Section 1.2 -     “Affiliate” shall mean any Person that (i) is directly or
indirectly controlling, controlled by, or under common control with, the Company
and (ii) would, together with the Company, be classified as the “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Optionee. For the purposes of this definition, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting securities, by contract or otherwise.



1

--------------------------------------------------------------------------------




Section 1.3 -     “Cause” shall mean “Cause” as defined in the Optionee’s
employment agreement with the Company.


Section 1.4 -     “Change of Control” shall have the meaning given to such term
in Section 17(m) of the Plan.


Section 1.5 -     “Change of Control Price” means the lower of (a) the Fair
Market Value of a share of Common Stock as of the date of the Change of Control,
or (b) the price paid per share of Common Stock as part of the transaction which
constitutes the Change of Control.


Section 1.6 -      “Code” shall mean the Internal Revenue Code of 1986, as
amended.


Section 1.7 -     “Committee” shall mean the Administrator.


Section 1.8 -     “Disability” shall have the meaning given to such term in
Section 17(n) of the Plan.


Section 1.9 -     “Good Reason” shall mean “Good Reason” as defined in the
Optionee’s employment agreement with the Company.


Section 1.10 -     “Option” shall mean the non-qualified stock option to
purchase Common Stock granted under this Agreement.


Section 1.11 -     “Permitted Transferee” shall mean any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law of the Optionee (including adoptive
relationships); any person sharing the Optionee’s household (other than a tenant
or employee); any trust in which the Optionee and any of these persons have all
of the beneficial interest; any foundation in which the Optionee and any of
these persons control the management of the assets; any corporation,
partnership, limited liability company or other entity in which the Optionee or
any of these persons are the direct and beneficial owners of all of the equity
interests (provided that the Optionee and these other persons agree in writing
to remain the direct and beneficial owners of all such equity interests); and
any personal representative of the Optionee upon the Optionee’s death for
purposes of administration of the Optionee’s estate or upon the Optionee’s
incompetence for purposes of the protection and management of the assets of the
Optionee.


Section 1.12 -     “Person” shall mean an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.


Section 1.13 -     “Plan” shall mean the Peabody Energy Corporation 2011
Long-Term Equity Incentive Plan, as from time to time amended.


Section 1.14 -     “Retirement” shall mean “Retirement” as defined in the
Optionee’s employment agreement with the Company.

2

--------------------------------------------------------------------------------




Section 1.15 -     “Subsidiary” shall mean any corporation that (i) is in an
unbroken chain of corporations beginning with the Company if each of the
corporations, or group of commonly controlled corporations, other than the last
corporation in the unbroken chain, then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain and (ii) would, together with the Company, be
classified as the “service recipient” (as defined in the regulations under Code
Section 409A) with respect to the Optionee.


Section 1.16 -     “Substitute Share” shall mean a share or unit of equity which
may be purchased pursuant to this Option following a Change of Control, as
determined by the Committee pursuant to the Plan, Sections 2.4 and 2.5 hereof.


Section 1.17 -     “Termination of Employment” shall mean a termination of the
Optionee’s employment with the Company, a Subsidiary or an Affiliate (regardless
of the reason therefor).


ARTICLE II
GRANT OF OPTIONS


Section 2.1 -     Grant of Options. For good and valuable consideration, the
Company hereby grants to the Optionee an option to purchase any part or all of
the number of shares of Common Stock set forth on the signature page hereof upon
the terms and subject to the conditions set forth in this Agreement.


Section 2.2 -     Exercise Price. The exercise price of the shares of Common
Stock covered by the Option shall be such amount per share as set forth on the
signature page hereof (which exercise price shall not be less than the Fair
Market Value (as determined in accordance with guidance issued under Code
Section 409A) of a share of Common Stock on the Grant Date), subject to
adjustment pursuant to Sections 2.4 and 2.5 hereof without commission or other
charge.


Section 2.3 -     No Obligation of Employment. Nothing in this Agreement or in
the Plan shall confer upon the Optionee any right to continue in the employ of
the Company or any Subsidiary or Affiliate or interfere with or restrict in any
way the rights of the Company and its Subsidiaries or Affiliates, which are
hereby expressly reserved, to terminate the employment of the Optionee at any
time for any reason whatsoever, with or without Cause.


Section 2.4 -     Adjustments in Options. In the event of the occurrence of one
of the corporate transactions or other events listed in Section 12(a) of the
Plan, the Committee shall make such substitution or adjustment as provided in
Section 12(a) of the Plan and Section 2.5 hereof in order to equitably reflect
such corporate transaction or other event. Any such adjustment made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.


Section 2.5 -     Special Optional Treatment In the Event of a Change of
Control. In order to maintain the Optionee’s rights upon a Change of Control
with respect to the Option, or any portion thereof, the Committee, as
constituted before such event, may, in its sole discretion, at the time of or in
anticipation of a Change of Control, take any one of the following actions: (a)
make any adjustment to the Option, or any portion thereof, as the Committee
deems appropriate to reflect such Change of Control, (b) cause the Option, or
any portion thereof, to be assumed, or have new rights substituted therefore, by
the acquiring or surviving entity after such Change of

3

--------------------------------------------------------------------------------




Control, or (c) accelerate the vesting of the Option such that the Option shall
become exercisable with respect to 100% of the shares of Common Stock underlying
the Option. Additionally, the Committee, as constituted before such Change of
Control may, in its sole discretion cancel this Option (to the extent then
outstanding), or any outstanding portion hereof (whether or not vested) that:
(i) has a per share exercise price which is greater than or equal to the Change
of Control Price; or (ii) has a per share exercise price which is less than the
Change of Control Price in exchange for a cash payment of an amount equal to (A)
the difference between the Change of Control Price and the per share exercise
price, multiplied by (B) the total number of shares of Common Stock underlying
the portion of the Option that is vested and exercisable at the time of the
Change of Control and that is cancelled pursuant to this clause (ii).


ARTICLE III
EXERCISABILITY OF OPTIONS


Section 3.1 -     Options. Unless otherwise provided in this Agreement, this
Option shall become exercisable as follows:


Date Option
Becomes Exercisable
Percentage of shares of Common Stock as to which Option Is Exercisable
 
 
First annual anniversary of Grant Date
33.33%
 
 
Second annual anniversary of Grant Date
66.67%
 
 
Third annual anniversary of Grant Date
100%



This Option shall become exercisable, pursuant to the schedule above, with
respect to the nearest whole number of shares of Common Stock, as determined by
the Committee in its sole discretion.


Section 3.2 -     Acceleration Events. Notwithstanding anything in this Article
III to the contrary, this Option shall become exercisable with respect to 100%
of the shares of Common Stock (or Substitute Shares, as applicable) early (but
only to the extent such Option has not otherwise terminated or become
exercisable) upon (i) a Termination of Employment on account of death or
Disability of the Optionee, (ii) a Termination of Employment by the Company
without Cause within twelve (12) months following a Change of Control; (iii) a
Termination of Employment by Optionee for Good Reason within twelve (12) months
following a Change of Control, or (iv) a determination by the Committee (in its
sole discretion and as permitted by the Plan) to cause the Option to become
exercisable with respect to 100% of the shares of Common Stock (or Substitute
Shares, as applicable) underlying the Option.


Section 3.3 -     Effect of Termination of Employment. Except as otherwise
provided in Section 3.2 hereof or in Optionee’s employment agreement with the
Company in effect at the time of his employment termination, the Option shall
not become exercisable as to any additional

4

--------------------------------------------------------------------------------




shares of Common Stock following a Termination of Employment, and the portion of
the Option which is then unexercisable shall terminate immediately.


Section 3.4 -     Expiration of Options. This Option may not be exercised to any
extent by the Optionee after the first to occur of the following events:


(a)The tenth anniversary of the date hereof; or


(b)The date of a Termination of Employment by the Company for Cause; or


(c)Upon a Change of Control, if either


(i)     the Committee terminates this Option by paying the Optionee an amount
equal to the product of (x) the difference between the Change of Control Price
and the Exercise Price (unless the Exercise Price is greater than the Change of
Control Price, in which case this Option shall be terminated) and (y) the
aggregate number of shares of Common Stock then underlying the Option, or
(ii)     the Option is already fully vested or becomes fully vested in
connection with a Change of Control (which may only occur at the sole discretion
of the Committee and only to the extent permitted by the Plan), and Optionee is
permitted to exercise his Option prior to the Change of Control.
ARTICLE IV
EXERCISE OF OPTION


Section 4.1 -     Person Eligible to Exercise. During the lifetime of the
Optionee, only he, or a Permitted Transferee, or in the event of Disability his
committee or conservator, may exercise this Option or any portion thereof. After
the death of the Optionee, the Option may, prior to the time when the Option
becomes unexercisable under Section 3.4 hereof, be exercised by his beneficiary
or estate or Permitted Transferee.


Section 4.2 -     Partial Exercise. Any exercisable portion of this Option or
the entire Option, if then wholly exercisable, may be exercised in whole or in
part at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 3.4 hereof; provided, however, that any partial
exercise shall be for whole shares of Common Stock only.


Section 4.3 -     Manner of Exercise. The Option, or any exercisable portion
thereof, may be exercised solely by delivery to either the Executive Vice
President Law, Chief Legal Officer and Secretary of the Company or the Vice
President, Assistant General Counsel and Chief Compliance Officer of the Company
(or either of such individual’s designee) of all of the following prior to the
time when the Option or such portion becomes unexercisable under Section 3.4
hereof:


(a)Notice, either orally or in a writing signed by the Optionee or another
person then entitled to exercise the Option or portion thereof, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Committee;

5

--------------------------------------------------------------------------------




(b)Full payment (in cash, in shares of Common Stock, by check or by a
combination thereof) for the shares with respect to which such Option or portion
thereof is exercised;


(c)Full payment to the Company of all amounts which, under federal, state or
local law, it is required to withhold upon exercise of the Option; and


(d)In the event the Option or portion thereof is exercised pursuant to Section
4.1 hereof by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option.


Section 4.4 -     Conditions to Issuance of Stock Certificates. The shares of
Common Stock deliverable upon the exercise of an Option, or any portion thereof,
may be either previously authorized but unissued shares or issued shares that
have been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock purchased upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:


(a)The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and


(b)The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience.


Section 4.5 -     Rights as Stockholder. The holder of an Option shall not be,
and shall not have any of the rights or privileges of, a stockholder of the
Company in respect of any shares purchasable upon the exercise of the Option or
any portion thereof unless and until certificates representing such shares shall
have been issued by the Company to such holder.


Section 4.6 -     Change of Control. Except as otherwise provided in the Plan,
and Sections 2.4, 2.5 and 3.4 hereof, in the event of a Change of Control, then
(a) any portion of the Option which is vested and exercisable at the time of
such Change of Control shall be deemed exercised and shall be promptly settled
for a cash amount equal to the product of (i) the difference between the Change
of Control Price and the Exercise Price (unless the Exercise Price is greater
than the Change of Control Price, in which case the vested and exercisable
portion of the Option shall be terminated at the time of the Change of Control),
and (ii) the aggregate number of shares of Common Stock for which the Option is
vested and exercisable; and (b) with respect to any portion of the Option which
is not vested and exercisable at the time of such Change of Control, such
portion of the Option shall continue to vest according to the schedule set forth
in Section 3.1 and 3.2 hereof, as applicable, and once vested may thereafter be
exercised pursuant to the terms hereof, except that (I) the Adjusted Exercise
Price shall apply to such exercise, and (II) the equity purchased in connection
with such exercise shall be Substitute Shares.

6

--------------------------------------------------------------------------------




ARTICLE V
MISCELLANEOUS


Section 5.1 -     Administration. The Committee has the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Optionee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Options. In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under the Plan and this
Agreement.


Section 5.2 -     Options Not Transferable. Neither the Option nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Optionee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution or transfers without consideration
to a Permitted Transferee to the extent permitted by the Plan.


Section 5.3 -     Shares to Be Reserved. The Company shall at all times during
the term of the Option reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement.


Section 5.4 -     Notices. Except as provided in Section 4.3 hereof, any notice
to be given under the terms of this Agreement to the Company shall be addressed
to the Company in care of its Secretary, and any notice to be given to the
Optionee shall be addressed to him at the address set forth in the records of
the Company. By a notice given pursuant to this Section 5.4, either party may
hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 5.4. Any notice shall be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service. Notwithstanding
the foregoing, any notice required or permitted hereunder from the Company to
the Optionee may be made by electronic means, including by electronic mail to
the Company-maintained electronic mailbox of the Optionee, and the Optionee
hereby consents to receive such notice by electronic delivery. To the extent
permitted in an electronically delivered notice described in the previous
sentence, the Optionee shall be permitted to respond to such notice or
communication by way of a responsive electronic communication, including by
electronic mail.


Section 5.5 -     Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.





7

--------------------------------------------------------------------------------




Section 5.6 -     Pronouns ‑ The masculine pronoun shall include the feminine
and neuter, and the singular the plural, where the context so indicates.


Section 5.7 -     Applicability of Plan. The Option and the shares of Common
Stock issued to the Optionee upon exercise of the Option shall be subject to all
of the terms and provisions of the Plan, to the extent applicable to the Option
and such shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.


Section 5.8 -     Amendment.


(a)This Agreement may be amended only by a writing executed by the parties
hereto that specifically states that it is amending this Agreement.


(b)This Agreement is intended to be exempt from the application of Code Section
409A and shall, to the extent practicable, be construed accordingly. If either
party to this Agreement reasonably determines that any amount payable pursuant
to this Agreement would result in adverse tax consequences under Code Section
409A, then such party shall deliver written notice of such determination to the
other party, and the parties hereby agree to work in good faith to amend this
Agreement so it complies with the requirements of Code Section 409A and
preserves as nearly as possible the original intent and economic effect of the
affected provisions..


Section 5.9 -     Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration in St.
Louis, Missouri. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
The Company shall pay or reimburse any legal fees in connection with such
arbitration in the event that the Optionee prevails on a material element of his
claim or defense. Payments or reimbursements of legal fees made under this
Section 5.9 that are provided during one calendar year shall not affect the
amount of such payments or reimbursements provided during a subsequent calendar
year, payments or reimbursements under this Section 5.9 may not be exchanged or
substituted for another form of compensation to the Optionee, and any such
reimbursement or payment will be paid within sixty (60) days after the Optionee
prevails, but in no event later than the last day of the Optionee’s taxable year
following the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. This Section 5.9 shall remain in effect throughout the
Optionee’s employment with the Company and for a period of five (5) years
following the Optionee’s Termination of Employment.


Section 5.10 -     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


[Signature Page Follows]

8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


OPTIONEE
 
PEABODY ENERGY CORPORATION
_____________________________________
 
By____________________________________
Gregory H. Boyce
 
Its____________________________________
 
 
 
 
 
Aggregate number of shares of Common Stock for which the Option granted
hereunder is exercisable: ________
 
 
Exercise Price per share of Common Stock: $____










9